Title: From Alexander Hamilton to Sharp Delany, 12 July 1792
From: Hamilton, Alexander
To: Delany, Sharp



Sir
Treasury Department July 12. 1792.

The practice of demanding Tonnage of a licensed vessel, when clearing out on a foreign voyage, and delivering up her license, as mentioned in your letter of the 10th instant, is conceived not to be conformable with law. A vessel cannot be liable to the Tonnage Duty whilst trading under a legal license. The practice must therefore be discontinued, and the Tonnage, charged in such cases, ought to be refunded to the parties.
It might happen, as you state, that a vessel would pay Tonnage but twice in three years, as a licensed vessel; if, in the last month of the year, she should clear for Europe, and, after a voyage of six months, was to renew her license, paying Tonnage for one year—then, at the expiration of the year, should again clear for a foreign port, and return in six months. But such vessel would, in the mean time, pay the Tonnage Duty upon each entry from her foreign voyage, and would fully have complied with what the laws require in those cases.
I am, Sir,   Your Obedt Servt.
Alexander Hamilton
Sharp Delany Esqr.
